                                                                                                 Case 2:15-cv-01768-JCM-CWH Document 185-10 Filed 03/25/19 Page 2 of 4


                                                                                                   DIANA S. EBRON, ESQ.
                                                                                             1     Nevada Bar No. 10580
                                                                                                   E-mail: diana@kgelegal.com
                                                                                             2     JACQUELINE A. GILBERT, ESQ.
                                                                                                   Nevada Bar No. 10593
                                                                                             3     E-mail: jackie@kgelegal.com
                                                                                                   KAREN L. HANKS, ESQ.
                                                                                             4     Nevada Bar No. 9578
                                                                                                   E-mail: karen@kgelegal.com
                                                                                             5     KIM GILBERT EBRON
                                                                                                   7625 Dean Martin Drive, Suite 110
                                                                                             6     Las Vegas, Nevada 89139
                                                                                                   Telephone: (702) 485-3300
                                                                                             7     Facsimile: (702) 485-3301
                                                                                                   Attorney for SFR Investments Pool 1, LLC
                                                                                             8

                                                                                             9                                 UNITED STATES DISTRICT COURT

                                                                                            10                                         DISTRICT OF NEVADA

                                                                                            11
                                                                                                   BANK OF AMERICA, N.A., successor by Case No. 2:15-cv-01768-JCM-CWH
                                                                                            12     merger to BAC HOME LOANS SERVICING,
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                   LP FKA COUNTRYWIDE HOME LOANS       JUDGMENT BY DEFAULT AGAINST
KIM GILBERT EBRON




                                                                                            13     SERVICING, LP
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                                                       DONALD GOULD
                                                                                                   Plaintiff,
                                                                                            14     vs.
                                                                                            15     SFR INVESTMENTS POOL 1, LLC; DAVYN
                                                                                                   RIDGE HOMEOWNERS ASSOCIATION;
                                                                                            16     THOMAS JESSUP, LLC; DAUNSHARI
                                                                                                   WONG-CULOTTA; DOE INDIVIDUALS I-X,
                                                                                            17     inclusive, and ROE CORPORATIONS I-X,
                                                                                                   inclusive,
                                                                                            18
                                                                                                   Defendants.
                                                                                            19     ______________________________________
                                                                                                   SFR INVESTMENTS POOL 1, LLC,
                                                                                            20
                                                                                                   Counter-Claimant,
                                                                                            21     vs.
                                                                                            22     BANK OF AMERICA, N.A., successor by
                                                                                                   merger to BAC HOME LOANS SERVICING,
                                                                                            23     LP FKA COUNTRYWIDE HOME LOANS
                                                                                                   SERVICING, LP, and DONALD GOULD, an
                                                                                            24     individual,
                                                                                            25           Counter-Defendant/Cross-Defendants.
                                                                                                   ______________________________________
                                                                                            26     THOMAS JESSUP, LLC,
                                                                                            27                         Third-Party Plaintiff,
                                                                                                   vs.
                                                                                            28

                                                                                                                                                -1-
                                                                                                 Case 2:15-cv-01768-JCM-CWH Document 185-10 Filed 03/25/19 Page 3 of 4


                                                                                                   DAUNSHARI WONG-CULOTTA,
                                                                                             1
                                                                                                                  Third-Party Defendant.
                                                                                             2

                                                                                             3
                                                                                                            This matter came before the Court on SFR Investments Pool 1, LLC’s (“SFR”) application
                                                                                             4
                                                                                                   for default judgment against Cross-Defendant DONALD GOULD (“Gould” or “Cross-
                                                                                             5
                                                                                                   Defendant”). Having considered the application, including the declarations attached thereto, the
                                                                                             6
                                                                                                   Court makes the following findings of fact and conclusions of law:
                                                                                             7
                                                                                                   1.       On December 10, 2015, SFR filed a Cross-Claim (ECF No. 27) for quiet title and
                                                                                             8
                                                                                                            declaratory relief against Gould (“Cross-Claim”) relating to real property located at 3917
                                                                                             9
                                                                                                            Jamison Court, North Las Vegas, NV 89032; Parcel No. 139-07-616-044 (“Property”).
                                                                                            10
                                                                                                   2.       Cross-Defendants failed to answer the complaint within the 21-day time limit set forth in
                                                                                            11
                                                                                                   FRCP 12. The Clerk of the Court appropriately entered a default against the Cross-Defendant on
                                                                                            12
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                   February 25, 2019 (ECF No. 183).
KIM GILBERT EBRON




                                                                                            13
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                   3.       Cross-Defendant is not incompetent, an infant or serving in the United States military.
                                                                                            14
                                                                                                   4.       SFR submitted credible evidence in support of its application in the form of documents
                                                                                            15
                                                                                                   obtained from the Official Records of the Clark County Recorder and declarations made under
                                                                                            16
                                                                                                   penalty of perjury that demonstrate prima facie grounds sufficient to enter default judgment against
                                                                                            17
                                                                                                   Gould.
                                                                                            18
                                                                                                            NOW, THEREFORE, pursuant to FRCP 55(b)(2), having considered the evidence and
                                                                                            19
                                                                                                   made the foregoing findings of fact and conclusions of law, and finding good cause,
                                                                                            20
                                                                                                            IT IS ORDERED, ADJUDGED AND DECREED that Cross-Defendant Gould, any
                                                                                            21
                                                                                                   successors and assigns, have no right, title or interest in the Property and that SFR is the rightful
                                                                                            22
                                                                                                   title owner.
                                                                                            23
                                                                                                            IT IS FURTHER ORDERED that this judgment does not adjudicate SFR’s claims …
                                                                                            24
                                                                                                   …
                                                                                            25
                                                                                                   …
                                                                                            26
                                                                                                   …
                                                                                            27
                                                                                                   …
                                                                                            28

                                                                                                                                                    -2-
                                                                                                 Case 2:15-cv-01768-JCM-CWH Document 185-10 Filed 03/25/19 Page 4 of 4



                                                                                             1     against, or the defenses of, any other party to this case.

                                                                                             2

                                                                                             3                                                    _____________________________
                                                                                                                                                  UNITED STATES DISTRICT JUDGE
                                                                                             4                                                           May 24, 2019
                                                                                                                                                  Dated:________________________
                                                                                             5
                                                                                                   Respectfully submitted by:
                                                                                             6     KIM GILBERT EBRON
                                                                                             7     /s/ Jacqueline A. Gilbert
                                                                                                   JACQUELINE A. GILBERT, ESQ.
                                                                                             8     Nevada Bar No. 10593
                                                                                                   7625 Dean Martin Drive, Suite 110
                                                                                             9     Las Vegas, Nevada 89139
                                                                                                   (702) 485-3300
                                                                                            10     (702) 485-3301 (fax)
                                                                                                   Attorneys for SFR Investments Pool 1
                                                                                            11
                                                                                                   Dated this 25th day of March, 2019.
                                                                                            12
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                            13
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            14

                                                                                            15

                                                                                            16

                                                                                            17

                                                                                            18

                                                                                            19

                                                                                            20

                                                                                            21

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26
                                                                                            27

                                                                                            28

                                                                                                                                                    -3-
